DETAILED ACTION
Responsive to the Preliminary Amendment received February 19, 2021. Claims 1-21 were canceled. Claims 22-38 are new. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to the concept of fraud analysis by performing a compliance and fraud check on payroll information and notifying an auditor or government agency of the possible fraud. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 22:
22. A computer-implemented method for systematically coordinating analysis of payroll information, the method comprising: 
receiving payroll information for each of a plurality of employees from a contractor; 
for each of the plurality of employees, performing, via a computer, an automated compliance check on the payroll information collected from the contractor, wherein the automated compliance check determines whether the payroll information for an individual one of the plurality of employees complies with regulations applicable to the individual one of the plurality of employees; 
storing, as verified payroll information in at least one database, the payroll information for each of the plurality of employees that satisfied the automated compliance check; 
performing, via the computer, an automated fraud check on the verified payroll information by analyzing the verified payroll information of at least two of the plurality of the employees in the aggregate to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees; and 
notifying at least one auditor or at least one government agency of the at least one instance of possible fraud.

The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The following steps are directed to an abstract idea:
A method for systematically coordinating analysis of payroll information, the method comprising: 
receiving payroll information for each of a plurality of employees from a contractor; 
for each of the plurality of employees an automated compliance check on the payroll information collected from the contractor, wherein the automated compliance check determines whether the payroll information for an individual one of the plurality of employees complies with regulations applicable to the individual one of the plurality of employees; 
storing, as verified payroll information the payroll information for each of the plurality of employees that satisfied the automated compliance check; 
performing an automated fraud check on the verified payroll information by analyzing the verified payroll information of at least two of the plurality of the employees in the aggregate to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees; and 
notifying at least one auditor or at least one government agency of the at least one instance of possible fraud.

The above claim steps are directed to the concept of fraud analysis, which is an abstract idea that can be performed by a user mentally and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea) and is also a fundamental economic principle of mitigating risk and falls within the Certain Methods of Organizing Human Activity. 
The claim recites the additional elements of a computer and at least one database. These additional elements are generic devices that are being used in their ordinary capacity. The use of these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)). 
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, it is noted that the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
The above 101 rejection has been affirmed by the Board of Appeals in a decision dated January 1, 2021 in parent application 15/140,882. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-38 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 8,036,960.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kahn (US 6401079).
As per claim 22,  Kahn discloses a computer-implemented method for systematically coordinating analysis of payroll information, the method comprising: 
receiving payroll information for each of a plurality of employees from a contractor (collecting data from employees, see abstract);
for each of the plurality of employees, performing, via a computer, an automated compliance check on the payroll information collected from the contractor; wherein the  wherein the automated compliance check determines whether the payroll information for an individual one of the plurality of employees complies with regulations applicable to the individual one of the plurality of employees (user inputs personal, general, and payroll information, failure to input any of the required information will result in an error message and the system will not permit the user to advance to the next interface; therefore, when the user fills the information, it is automatically verified to comply with the company's rules, regulations, and policies; figs.13, 26B, 27B, & 35B, col 5 lines 36-46, col 40 lines 29-67, col 41 lines 1-67); 
storing, as verified payroll information in at least one database, the payroll information for each of the plurality of employees that satisfied the automated compliance check (figs.13, 26B, 27B, & 35B, col 40 lines 29-67, col 41 lines 1-67); 
performing, via the computer, an automated fraud check on the verified payroll information by analyzing the verified payroll information of at least two of the plurality of the employees in the aggregate to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees; and notifying at least one auditor or at least one government agency of the at least one instance of possible fraud (col 47 lines 13-23 and claim 1).
Kahn does not appear to explicitly teach performing an automated fraud check on the verified payroll information to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees.
However, Kahn does disclose a stored procedure that will check that the calculated overtime hours do not exceed any overtime limits applicable to the employee (col 14 lines 56-59); Kahn further discloses an employers can review and validate paychecks (which have already passed the compliance check) for each employee/contractor (col 5 lines 62-67); Furthermore, Khan discloses once a payroll has been submitted (passed the compliance check) the system’s back-end payroll service functionality uses this data to generate disbursement information for payments to employees, contractors, benefit providers, miscellaneous payees, and various tax authorities; these calculations remain subject to compliance with the same database of rules that was used to calculate employee paychecks (col 6 lines 1-7); also fig.41C, abstract, col 4 lines 52-67, col 5 lines 25-35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kahn’s “Web-based payroll administration system” to include performing an automated fraud check enabled; for the advantage of detecting any possible fraud to prevent/reduce dishonesty, deception, and theft.
As per claim 23, Kahn discloses wherein said analyzing the verified payroll information comprises: calculating a ratio using the verified payroll information; comparing the calculated ratio to an expected range of the calculated ratio; and identifying a respective portion of the verified payroll information as the at least one possible instance of fraud when the calculated ratio is outside the expected range of the calculated ratio (figs.13, 26B, 27B, & 35B, col 5 lines 36-46, col 40 lines 29-67, col 41 lines 1-67).
As per claim 24, Kahn discloses the method of claim 1, wherein the payroll information comprises wage and hour information (abstract and col 24 lines 15-30).
As per claim 25, Kahn discloses the method of claim 1, wherein the payroll information is received from the contractor by providing a web-based interface that allow contractors to input information online (abstract and col 27 lines 32-40).  
As per claim 26, Kahn discloses the method of claim 4, wherein the payroll information received from the contractor is verified in real-time and the contractor is prompted to correct errors (col 25 lines 8-16, col 40 lines 29-36, and col 52 lines 25-34).
As per claim 27, Kahn discloses the method of claim 1, wherein the payroll information is received from the contractor by automatically extracting and uploading the payroll information from a payroll-processing database (col 15 lines 63-67, and col 26 lines 32-42). 
As per claim 28, Kahn discloses the method of claim 6, wherein the payroll information uploaded from the payroll-processing database is verified in a batch process and the contractor is prompted to correct errors (col 25 lines 8-16, col 40 lines 29-36, and col 52 lines 25-34).
As per claim 29, Kahn discloses the method of claim 1, further comprising: notifying at least one auditor or at least one governmental agency of the at least one instance of possible fraud comprises generating a report for the at least one auditor or the at least one government agency (col 11 lines 50-59, col 20 lines 1-7, col 40 lines 29-67 and col 52 lines 54-62). 
As per claim 30, Kahn discloses the method of claim 8, wherein the report is automatically generated according to a predetermined template (col 6 lines 1-23, col 5 lines 57-61, col 50 lines 8-19, figs 45,46 and abstract).
As per claim 31, Kahn discloses the method of claim 1, wherein the payroll information comprises geographic and skill categories (col 20 lines 1-7, col 11 lines 50-59).
Claims 32-38 contain similar limitations as the claims above and therefore are rejected under the same rationale. 
Alternate Rejection 
Claims 22-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kahn (US 6401079) in view of Gavan (US 6601048).
As per claim 22, Kahn discloses a computer-implemented method for systematically coordinating analysis of payroll information, the method comprising: 
receiving payroll information for each of a plurality of employees from a contractor (collecting data from employees, see abstract);
for each of the plurality of employees, performing, via a computer, an automated compliance check on the payroll information collected from the contractor (user inputs personal, general, and payroll information, failure to input any of the required information will result in an error message and the system will not permit the user to advance to the next interface; therefore, when the user fills the information, it is automatically verified to comply with the company's rules, regulations, and policies; figs.13, 26B, 27B, & 35B, col 5 lines 36-46, col 40 lines 29-67, col 41 lines 1-67); 
storing, as verified payroll information in at least one database, the payroll information for each of the plurality of employees that satisfied the automated compliance check (figs.13, 26B, 27B, & 35B, col 40 lines 29-67, col 41 lines 1-67);
Kahn does not appear to explicitly teach performing an automated fraud check on the verified payroll information to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees; and analyzing the verified payroll information of at least two of the plurality of the employees in the aggregate to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees. However, Gavan does teach performing an automated fraud check on the verified payroll information to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees (abstract, col 8 lines 21-29, col 28 lines 13-24, and claim 1); and analyzing the verified payroll information of at least two of the plurality of the employees in the aggregate to identify at least one instance of possible fraud not otherwise identifiable from the verified payroll information of any individual one of the plurality of employees records (col 4 lines 38-43, col 28 lines 13-24, and claim 14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Gavan into the disclosure of Kahn’s “Web-based payroll administration system” in order to detect any possible fraud to prevent/reduce dishonesty, deception, and theft.
As per claim 23, Kahn discloses wherein said analyzing the verified payroll information comprises: calculating a ratio using the verified payroll information; comparing the calculated ratio to an expected range of the calculated ratio; and identifying a respective portion of the verified payroll information as the at least one possible instance of fraud when the calculated ratio is outside the expected range of the calculated ratio (figs.13, 26B, 27B, & 35B, col 5 lines 36-46, col 40 lines 29-67, col 41 lines 1-67).
As per claim 24, Kahn discloses the method of claim 1, wherein the payroll information comprises wage and hour information (abstract and col 24 lines 15-30).
As per claim 25, Kahn discloses the method of claim 1, wherein the payroll information is received from the contractor by providing a web-based interface that allow contractors to input information online (abstract and col 27 lines 32-40.  
As per claim 26, Kahn discloses the method of claim 4, wherein the payroll information received from the contractor is verified in real-time and the contractor is prompted to correct errors (col 25 lines 8-16, col 40 lines 29-36, and col 52 lines 25-34).
As per claim 27, Kahn discloses the method of claim 1, wherein the payroll information is received from the contractor by automatically extracting and uploading the payroll information from a payroll-processing database (col 15 lines 63-67, and col 26 lines 32-42). 
As per claim 28, Kahn discloses the method of claim 6, wherein the payroll information uploaded from the payroll-processing database is verified in a batch process and the contractor is prompted to correct errors (col 25 lines 8-16, col 40 lines 29-36, and col 52 lines 25-34).
As per claim 29, Kahn discloses the method of claim 1, further comprising: notifying at least one auditor or at least one governmental agency of the at least one instance of possible fraud comprises generating a report for the at least one auditor or the at least one government agency (col 11 lines 50-59, col 20 lines 1-7, col 40 lines 29-67 and col 52 lines 54-62). 
As per claim 30, Kahn discloses the method of claim 8, wherein the report is automatically generated according to a predetermined template (col 6 lines 1-23, col 5 lines 57-61, col 50 lines 8-19, figs 45,46 and abstract).
As per claim 31, Kahn discloses the method of claim 1, wherein the payroll information comprises geographic and skill categories (col 20 lines 1-7, col 11 lines 50-59).
Claims 32-38 contain similar limitations as the claims above and therefore are rejected under the same rationale. 
Conclusion
This is a continuation of applicant's earlier Application No. 15/140,882.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661